IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


LYDIA O. COREY                 : No. 281 WAL 2014
                               :
                               :
          v.                   : Petition for Allowance of Appeal from the
                               : Order of the Commonwealth Court
                               :
WASHINGTON COUNTY BOARD OF     :
ASSESSMENT APPEALS AND         :
CANON-MCMILLAN SCHOOL DISTRICT :
                               :
                               :
PETITION OF: CANON-MCMILLAN    :
SCHOOL DISTRICT                :


                                     ORDER


PER CURIAM

     AND NOW, this 7th day of January, 2015, the Petition for Allowance of Appeal is

DENIED.